Case 8:19-cv-00012-VMC-AEP Document 15 Filed 02/08/19 Page 1 of 2 PageID 64




                                  UNITED STATES DISTRICT COURT
                                   MIDDLE DISTRICT OF FLORIDA
                                         TAMPA DIVISION

---------------------------------------------------------------X
                                                                :
JOHN BROWN,                                                     :   Case No.: 8:19-cv-00012-VMC-AEP
                                                                :
                             Plaintiff,                         :
                  v.                                            :
                                                                :
PAYPAL CREDIT,                                                  :
                                                                :
                           Defendant.                           :
                                                                :
                                                                :
                                                                :
                                                                :
---------------------------------------------------------------X


               JOINT MOTION TO STAY PROCEEDINGS AND REFER CASE
                           TO BINDING ARBITRATION

        Defendant Bill Me Later, Inc., improperly identified in the complaint as PayPal Credit

(“BML”), and Plaintiff John Brown (“Plaintiff”), (collectively, the “Parties”), by and through

their respective counsel, hereby jointly stipulate as follows:

        1. On or about January 3, 2019, Plaintiff initiated this cause of action against BML for

             alleged violations of the Telephone Consumer Protection Act, Fair Debt Collection

             Practices Act, Florida Consumer Collection Practices Act, and Invasion of Privacy –

             Intrusion Upon Seclusion. (D.E. 1.)

        2. The Parties have since conferred and agree this cause is subject to arbitration pursuant

             to a binding arbitration agreement. See Exhibit “A” attached hereto.
Case 8:19-cv-00012-VMC-AEP Document 15 Filed 02/08/19 Page 2 of 2 PageID 65



       3. The Parties therefore stipulate to request the Court to stay the case in its entirety and

           refer the entire matter to arbitration with the American Arbitration Association

           (“AAA”). 9 U.S.C. § 3.

       WHEREFORE, the Parties respectfully request the Court to stay the proceedings and

refer this entire case to binding arbitration, and for such other relief as this Court deems proper.

Dated this 8th day of February 2019.



/s/ Heather H. Jones, Esq.                          /s/ Jenny N. Perkins
Heather H. Jones, Esq.                              Jenny N. Perkins, Esquire
Florida Bar No. 0118974                             Florida Bar No. 77570
William “Billy” Peerce Howard, Esq.                 perkinsj@ballardspahr.com
Florida Bar No. 0103330                             BALLARD SPAHR LLP
The Consumer Protection Firm, PLLC                  1735 Market Street, 51st FL
4030 Henderson Boulevard                            Philadelphia, PA 19103
Tampa, FL 33629                                     Telephone: (215) 864-8378
Telephone: (813) 500-1500, ext. 205                 Facsimile: (215) 864-8999
Facsimile: (813) 435-2369                           Attorneys for Defendant
Heather@TheConsumerProtectionFirm.com
Billy@TheConsumerProtectionFirm.com
Attorneys for Plaintiff


                                 CERTIFICATE OF COUNSEL


       The undersigned counsel, pursuant to local Rule 3.01(g), certifies that she conferred with

counsel for Plaintiff who has authorized the filing of this joint motion.


DATED: February 8, 2019
                                            /s/ Jenny N. Perkins
                                            Jenny N. Perkins, Esquire
